internal_revenue_service national_office technical_advice_memorandum third party communication none date of communication not applicable number release date index uil no case-mis no tam-100421-07 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------- -------------------------------------------- ------------------------------ ---------------- ------- --------------------- legend -------------------------------- trust ----------------------------------------------------------- year year year trustees ------- ------- ------- ------------------------ -------------------------------------- ---------------- ----------------------- special trustees -------------------------------------------- -------------------------------- tam-100421-07 p ----------------------------------------------------------- business x a b c ------------- ----- ----- --- issues how does a_trust establish material_participation for purposes of the passive_activity_loss limitation of sec_469 of the internal_revenue_code under the circumstances described below did trust materially participate in business during year for purposes of sec_469 conclusions a_trust materially participates in an activity for purposes of sec_469 if the fiduciaries of the trust participate in the operations of the activity on a basis which is regular continuous and substantial under the circumstances below trust did not materially participate in business during year because special trustees in this case are not fiduciaries for purposes of sec_469 and trustees’ involvement in the operations of business for year was not regular continuous and substantial facts trust is a testamentary_trust established in year the trustees of trust are trustees in year trust acquired an interest in p a state law limited_liability_company llc that is classified as a partnership for federal tax purposes p engages in business according to trust between year and year trustees provided services to p that encompassed a range of administrative and operational activities relating to business including direct participation in operations oversight of bond financings and borrowing activities and approval of operating budgets 1this memorandum assumes that trust is a testamentary_trust and not a business_entity see bedell trust v commissioner 86_tc_1207 for year trustees contracted with special trustees to perform a number of time logs submitted by trust indicate that special trustees spent most of their tam-100421-07 the will establishing trust provides for the appointment of a special trustee as to part or all of the trust property the will also states that except as specifically limited by the appointing instrument the special trustee shall have all of the rights titles powers duties discretions and immunities of the trustees tasks related to business the contract entered into between trust and special trustees for year explicitly states that special trustees are being appointed as special trustees pursuant to the will and that their involvement in business is intended to satisfy the material_participation standard of sec_469 the contract also provides that special trustees will not possess the capacity to legally bind or commit the trust to any transaction or activity and that trust acknowledges that it retains all decision making responsibilities related to trust’s financial tax or business matters work hours during year reviewing operating budgets analyzing a tax dispute that arose among the partners and preparing and analyzing other financial documents the logs evidence repeated contacts with trustees relating to these issues in addition special trustees appear to have spent a considerable number of hours negotiating the sale of trust’s interests in p to a newly-admitted partner consistent with the contractual provisions described above trust submits that while trustees relied heavily upon the recommendations of special trustees ultimate decision-making authority remained vested solely with trustees during year special trustees spent approximately a hours performing services under the contract approximately b hours during year on matters related to business approximately c of these hours were spent on issues related to the proposed sale of trust’s interests in p to the newly-admitted partner the remaining hours appear to have been spent reviewing and analyzing operating budgets and other financial documents related to business dollar_figurex trust did not treat the loss as a passive loss on its tax_return for its tax_return filed for year trust reported a loss from p in the amount of additional time logs submitted by trust indicate that trustees spent law and analysis issue how does a_trust establish material_participation for purposes of the passive_activity_loss limitation of sec_469 sec_469 disallows the passive_activity_loss for any taxable_year to any individual estate_or_trust any closely_held_c_corporation and any personal_service_corporation the passive_activity_loss for a given year is the amount if any by which tam-100421-07 the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for the taxable_year temp sec_1_469-2t as relevant here sec_469 defines the term passive_activity to include any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 provides that a taxpayer materially participates in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial the legislative_history to sec_469 contains significant discussion of the concept of material_participation embodied throughout the discussion is a general notion that in order for a taxpayer to materially participate the taxpayer must be involved in the day-to-day operations of the trade_or_business even an intermittent role in management while relevant does not establish material_participation in the absence of regular continuous and substantial involvement in operations s rep no 99th cong 2d sess date vol 1986_3_cb_734 for individuals the qualitative test of sec_469 has largely been replaced by the more quantitative regulatory tests of temp sec_1_469-5t - of the income_tax regulations the treasury_department has not yet issued regulations addressing the material_participation requirement for trusts_and_estates see sec_1_469-5 sec_1_469-8 until regulations are promulgated sec_469 remains the sole standard for determining whether a_trust or estate satisfies the material_participation requirement of sec_469 cf 263_f3d_338 4th cir while the government’s authority to issue regulations exempting certain self-charged fees from the ambit of sec_469 was clearly contemplated by congress the failure to do so did not obviate the basic statutory rule that the fees in question were passive_activity deductions the statutory standard for material_participation can be applied in the absence of regulations see 58_f3d_401 9th cir applying statutory requirement of regular continuous and substantial involvement to a tax-exempt_entity in a case where an unrelated statute explicitly borrows the language of sec_469 as noted above other than the regular continuous and substantial language of sec_469 there is an absence of explicit statutory or regulatory guidance regarding how a_trust establishes material_participation nonetheless the legislative_history of sec_469 provides important insight into how congress intended for the material_participation standard to apply to trusts special rules apply in the case of taxable entities that are subject_to the passive loss rule an estate_or_trust is treated as materially participating in an activity if an executor or fiduciary in his capacity as such is so participating s rep no pincite 2the legislative_history is somewhat complicated by subsequent comments in the bluebook to the act no special rule is provided for determining material_participation by a_trust see staff of joint comm on tax’n 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite n however the bluebook is not legislative_history in addition the discussion in the bluebook is based on the assumption that trusts would rarely if ever materially participate in a trade_or_business activity tam-100421-07 trust submits that the opinion in 256_fsupp2d_536 n d tex provides the appropriate standard for evaluating material_participation for trusts in mattie k carter the court held that in determining material_participation for trusts the activities of the employees of the trust should be included in determining whether the trust’s participation is regular continuous and substantial in rejecting the government’s position that the determination should be made solely with reference to the activities of the trustee the court stated such a contention is arbitrary subverts common sense and attempts to create ambiguity where there is none the court recognizes that the irs has not issued regulations that address a trust's participation in a business and that no case law bears on the issue however the absence of regulations and case law does not manufacture statutory ambiguity id pincite determining the proper focus in sec_469 for the activities of trust is a question of federal tax law and must include an examination of the treatment of trusts under subchapter_j the taxation of trusts under subchapter_j is a hybrid regime involving an entity-level tax as well as the pass-through of income to the beneficiaries while a_trust is sometimes required to pay tax on its own income under sec_641 it may also generally deduct under sec_661 income that is passed through to its beneficiaries under sec_662 although the beneficiaries of a_trust do not generally participate in the activities of the trust the designated trustee acts on behalf of and in the interests of the beneficiaries the focus on a trustee’s activities for purposes of sec_469 accords with the general policy rationale underlying the passive loss regime as a general matter the owner of a business may not look to the activities of the owner’s employees to satisfy the material_participation requirement see s rep no pincite the activities of employees are not attributed to the taxpayer indeed because an owner’s trade_or_business will generally involve employees or agents a contrary approach would result in an owner invariably being treated as materially participating in the trade_or_business activity a trustee performs its duties on behalf of the beneficial owners consistent with the treatment of other business owners therefore it is appropriate in the trust context to look only to the activities of the trustee an interpretation that renders part of a statute inoperative or superfluous should be avoided 472_us_237 therefore notwithstanding the decision in mattie k carter the service believes that the standard annunciated in the legislative_history is the proper standard to apply to trusts for purposes of sec_469 thus the sole means for trust to establish material_participation in business for year is if its fiduciaries are involved in the operations of business on a regular continuous and substantial basis tam-100421-07 of sec_469 issue did trust materially participate in business during year for purposes trust asserts that special trustees are fiduciaries for purposes of sec_469 and therefore the activities of both trustee and special trustees should be taken into account in determining whether trust materially participated in business for year sec_7701 defines fiduciary as a guardian trustee executor administrator receiver conservator or any person acting in any fiduciary capacity for any person the regulations further provide that fiduciary refers to persons who occupy positions of peculiar confidence toward others such as trustees executors and administrators sec_301_7701-6 to date the service has issued only limited guidance expounding upon the definition of fiduciary under sec_7701 in revrul_69_300 1969_1_cb_167 a bank was appointed by court order to serve as the custodian of shares in a land trust among the powers granted to the bank was the power to vote at any stockholders’ meeting retain legal counsel exercise or sell conversion or subscription rights and petition the court to make any disposition concerning the property that it considered to be in the best interests of the owner in holding that a_trust was formed the ruling notes that where the bank or individual is vested with broad discretionary powers of administration and management a fiduciary relationship exists within the meaning of sec_7701 of the code in contrast revrul_82_177 1982_2_cb_365 as modified by revrul_92_51 1992_2_cb_102 holds that a fiduciary relationship does not exist for purposes of sec_7701 where a bank merely holds money for an estate and pays interest on the account but performs no administrative duties the case law is generally consistent with these rulings 132_f2d_98 6th cir a pre-7701 a case involved the issue of whether an agreement between the taxpayer and a bank created a_trust or an agency relationship in that case the bank could not invest or dispose_of any corpus without the consent of the settlor and was relieved of all liability for any decline in the value of the corpus the settlor had the power to vote any corporate stock held by the bank and could remove the bank and select a successor at any time the court stated that while an agent undertakes to act on behalf of his principal and is subject_to his control a trustee usually has discretionary powers and acts for a term accordingly because the bank did not have discretionary powers the court held that the agreement created an agency relationship rather than a_trust see also 109_f2d_191 7th cir holding that no trust was formed where bank’s investment decisions could be overridden by settlor and other evidence of managerial power was lacking tam-100421-07 what is apparent from the line of authority in this area is that a fiduciary must be vested with some degree of discretionary power to act on behalf of the trust although trust represents that special trustees were heavily involved in the operational and management decisions of business special trustees - like the banks in revrul_82_177 and anderson - were ultimately powerless to commit trust to any course of action or control trust property without the express consent of trustees the contract between trust and special trustees is explicit on this point and trust itself has acknowledged that trustees retained final decision-making authority with regard to all facets of business the services performed by special trustees appear to be indistinguishable from those that would be expected of other non-fiduciary business personnel if advisors consultants or general employees can be classified as fiduciaries simply by attaching different labels to them the material_participation requirement of sec_469 as applied to trusts would be meaningless trust cites the state law case of matter of will of rubin n y s 2d n y sur ct to argue that under the laws of many states a trustee’s powers may be split among more than one co-trustee or special trustee however rubin and the cases cited therein involved actual delegations of discretionary power specifically the case involved whether one co-executor could be delegated the exclusive power to manage realty held by the estate in the case of trust no such powers were delegated to special trustees trustees’ ultimate power to control trust property was unaffected by the appointment of special trustees and special trustees could exercise no power over trust property without first obtaining the permission of trustees citing revrul_61_102 1961_1_cb_245 trust argues that the service’s own rulings rely heavily upon the language of the trust instrument to determine whether someone is a fiduciary the ruling however appears limited to its facts and cannot be read to create a presumption that a named trustee will be recognized as such for federal tax purposes consistent with the service’s position that substance not form governs the tax consequences of purported trust arrangements the courts have repeatedly refused to recognize the status of appointed trustees who lack any indicia of discretionary power see 109_f2d_191 7th cir 35_tc_705 in light of the limited power vested with special trustees under the contract we conclude that special trustees were not fiduciaries of trust during year for purposes of sec_469 moreover even if special trustees were fiduciaries of trust a review of the time logs submitted by trust indicates that many of the duties performed by special trustees had a questionable nexus to the conduct of business as noted above the legislative_history of sec_469 indicates that congress was insistent that the material_participation standard be satisfied through participation in the operations and management of the activity see also sec_1_469-5t prohibiting individuals from counting certain investor hours toward the material_participation requirement unless the individual is also involved in the day-to-day management or tam-100421-07 operations of the activity some of the hours reflected in the time logs of special trustees - particularly those spent negotiating the sale of trust’s interests in p as well as those spent resolving a tax dispute with another partner - were not spent managing or operating business thus even if special trustees were fiduciaries of trust a number of hours reflected in the time logs of special trustees would be disregarded for purposes of analyzing trust’s involvement in business because special trustees are not fiduciaries of trust for purposes of sec_469 only the activities of trustees count toward the material_participation requirement for trust according to the time logs submitted by trust trustees spent approximately b hours in year on activities related to business as noted above however many of these hours must be disregarded in particular the hours that trustees spent negotiating the sale of trust’s interests in p approximately c are not hours that should count toward trust’s involvement in business for purposes of sec_469 the limited number of hours that arguably do constitute participation in the management or operations of business do not constitute involvement in business that is regular continuous and substantial thus we conclude that trust did not materially participate in business for year caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed herein as to any other issues raised in the technical_advice request or that may be raised based on the facts of this case
